DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Drawings
The drawings are objected to because the bracket should be removed from the three occurrences of “COMMUNICATION ]UNIT” in Figure 2, and the first “I” should be removed from “IDISPLAY UNIT 305” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 6, 9, and 10 are objected to because of the following informalities:  
Claim 1, line 10: a comma should be added after “facility”.
Claim 2, line 4: “more” should be deleted.
Claim 3, last line: “more” should be deleted.
Claim 4, second to last line: “more” should be deleted.
Claim 6, line 5: a comma should be added after “facility”.
Claim 9, line 8: a comma should be added after “facility”.
Claim 10, line 1: “stored with” should be changed to --comprising--.
Claim 10, line 3: “for causing” should be changed to --configured to cause--.
Claim 10, line 5: “acquisition or estimation of” should be changed to --acquire or estimate--.  
Claim 10, line 7: “calculation of” should be changed to --calculate--.
Claim 10, line 12: “acquisition of” should be changed to --acquire--.  
Claim 10, line 12: a comma should be added after “facility”.
Claim 10, line 16: “of” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform “output unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US Publication No. 2014/0129139) in view of Inoue et al. (US Publication No. 2017/0010116).

Re claim 1.  An information processing apparatus comprising a controller which executes: 
acquisition or estimation of a traveling route of a user (selection of a route, paragraph [0043]); 
calculation of temporal information including at least one of a passage time at which the user passes through a point on the traveling route and a traveling period of time which is required until arrival at the point after starting a travel (calculated time of arrival at the charging stations, paragraph [0044]); 
acquisition of information relevant to a facility suitable for the user who passes through the point, of a plurality of facilities existing around the point on the basis of the temporal information (off-peak discounted electricity rate times, and location of the charging stations, paragraph [0044]).

Ellison fails to specifically teach: (re claim 1) output of the information relevant to the facility by means of an output unit.
Inoue teaches, at paragraphs [0120-0121], and Figure 2A, displaying a planned route that accounts for arrival times at various charging stations and the operating hours of the charging stations.  This allows a user to view the planned route and planned stops for charging along their trip.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Ellison, (re claim 1) output of the information relevant to the facility by means 

Ellison further teaches:
Re claim 5.  Wherein: 
the information relevant to the facility includes information relevant to a supply facility for supplying motive energy of a moving body used by the user to travel (charging station, paragraph [0044]); and the controller executes: 
acquisition of a remaining amount of the motive energy of the moving body (available system charge level, claim 1; vehicle charge, paragraph [0041]); 
prediction of a supply area for supplying the motive energy of the moving body on the basis of the acquired remaining amount (first charging stations, paragraph [0044]);  
52acquisition of the information relevant to the supply facility existing around the supply area (off-peak discounted electricity rate times, and location of the charging stations, paragraph [0044]); and 
output of the extracted information relevant to the supply facility by means of the output unit (generating route information, claim 1).

Ellison fails to specifically teach: (re claim 6) wherein the controller executes: acquisition of an action history including a list of facilities having been utilized by the 
Inoue teaches, at paragraphs [0081 and 0094], such charging station routing systems may access historical statistics to determine if a user has traveled to a charging station before.  The system can then determine the power consumption require to reach a charging station.  This provides personalized data reflecting how a specific user drives their specific vehicle to a particular place to establish an estimated power consumption require to reach a particular charging station.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Ellison, (re claim 6) wherein the controller executes: acquisition of an action history including a list of facilities having been utilized by the user; and acquisition of information relevant to the facility included in the action history, of the facilities suitable for the user who passes through the point; since Inoue teaches such charging station routing systems may access historical statistics to determine if a user has traveled to a charging station before.  The system can then determine the power consumption require to reach a charging station.  This provides personalized data reflecting how a specific user drives their specific vehicle to a particular place to establish an estimated power consumption require to reach a particular charging station.  

Re claim 9.  An information processing method comprising:  
53acquiring or estimating a traveling route of a user (selection of a route, paragraph [0043]); 
(calculated time of arrival at the charging stations, paragraph [0044]); 
acquiring information relevant to a facility suitable for the user who passes through the point, of a plurality of facilities existing around the point on the basis of the temporal information (off-peak discounted electricity rate times, and location of the charging stations, paragraph [0044]).

Ellison fails to specifically teach: (re claim 9) outputting the information relevant to the facility by means of an output unit.
Inoue teaches, at paragraphs [0120-0121], and Figure 2A, displaying a planned route that accounts for arrival times at various charging stations and the operating hours of the charging stations.  This allows a user to view the planned route and planned stops for charging along their trip.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ellison, (re claim 9) outputting the information relevant to the facility by means of an output unit; since Inoue teaches displaying a planned route that accounts for arrival times at various charging stations and the operating hours of the charging stations.  This allows a user to view the planned route and planned stops for charging along their trip.  


Re claim 10.  A non-transitory storage medium stored with an information processing program, 
the information processing program for causing a computer to (Figures 1 and 8): 
acquisition or estimation of a traveling route of a user (selection of a route, paragraph [0043]); 
calculation of temporal information including at least one of a passage time at which the user passes through a point on the traveling route and a traveling period of time which is required until arrival at the point after starting a travel (calculated time of arrival at the charging stations, paragraph [0044]); 
acquisition of information relevant to a facility suitable for the user who passes through the point, of a plurality of facilities existing around the point on the 54basis of the temporal information (off-peak discounted electricity rate times, and location of the charging stations, paragraph [0044]).

Ellison fails to specifically teach: (re claim 10) output of the information relevant to the facility by means of an output unit.
Inoue teaches, at paragraphs [0120-0121], and Figure 2A, displaying a planned route that accounts for arrival times at various charging stations and the operating hours of the charging stations.  This allows a user to view the planned route and planned stops for charging along their trip.  
In view of Inoue’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the medium as (re claim 10) output of the information relevant to the facility by means of an output unit; since Inoue teaches displaying a planned route that accounts for arrival times at various charging stations and the operating hours of the charging stations.  This allows a user to view the planned route and planned stops for charging along their trip.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US Publication No. 2014/0129139) as modified by Inoue et al. (US Publication No. 2017/0010116) as applied to claim 1 above, and further in view of Duggan et al. (US Publication No. 2016/0061617).
The teachings of Ellison have been discussed above.  Ellison fails to specifically teach: (re claim 7) wherein the controller executes: acquisition of an action schedule of the user from communication data of communication having been made between the user and another person; and acquisition of information relevant to the facility suitable for the user who passes through the point, on the basis of the action schedule and the temporal information.
Duggan teaches, at paragraph [0025], determining a POI category based on a user’s email message to determine extra time it will take to travel to and back from a POI if the POI is included in a current travel route.  This allows for user’s communications to be used to infer preferred points of interest to add to a user’s navigation route.
In view of Duggan’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as (re claim 7) wherein the controller executes: acquisition of an action schedule of the user from communication data of communication having been made between the user and another person; and acquisition of information relevant to the facility suitable for the user who passes through the point, on the basis of the action schedule and the temporal information; since Duggan teaches determining a POI category based on a user’s email message to determine extra time it will take to travel to and back from a POI if the POI is included in a current travel route.  This allows for user’s communications to be used to infer preferred points of interest to add to a user’s navigation route.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US Publication No. 2014/0129139) as modified by Inoue et al. (US Publication No. 2017/0010116) as applied to claim 1 above, and further in view of Lee (US Publication No. 2017/0234695).
The teachings of Ellison have been discussed above.  Ellison fails to specifically teach: (re claim 8) wherein the output unit is a digital signage arranged on the traveling route.
Lee teaches, at the abstract and paragraph [0011], providing information about a user’s route on smart signage so that a user may readily travel to and arrive at their destination without preliminary information and a personal or smart device.  
In view of Lee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Ellison, (re claim 8) wherein the output unit is a digital signage arranged on .  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664